Citation Nr: 0306064	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  01-05 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from December 1967 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 RO rating decision which granted an 
increased rating, from 10 percent to 30 percent, for the 
veteran's PTSD.  He appeals for an even higher rating.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service in the Army from December 1967 
to December 1969, including service in Vietnam.  

By May 1991 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating.

In March 2000 the veteran filed a claim for an increased 
rating for PTSD.  

On a March 2000 VA treatment note, the veteran reported 
racing thoughts, not sleeping, flashbacks, episodes of 
confusion, and memory lapses.  He claimed he was avoiding 
people and having trouble at work.  He complained of 
depression and  reported symptoms of PTSD.  His mood was 
dysphoric, his affect labile, and he was not psychotic.  The 
diagnosis was PTSD and depression.  A Global Assessment of 
Functioning (GAF) score of 55 was assigned.  

On VA examination in May 2000 the veteran reported he was on 
milder medication that he had been previously, and claimed 
that his past medications, including Lithium and Prozac, 
would numb his senses.  He gave a long history of social 
aimlessness and lack of attachments.  He reported his social 
life was limited to his home and that he could count he 
number of friends he had on one hand.  He described his life 
as going to work, coming back home, and then going to work 
again.  He had married three times, claimed he had lived with 
150 women, and had maintained a relationship with his current 
girlfriend for the last five years. His girlfriend complained 
he was cold in his attitude towards her and showed no 
compassion.  He wondered why he was not able to feel love and 
compassion, and reported having outbursts of anger, but 
denied any physical violence.  He worked in construction and 
was able to get jobs readily, but was not able to stay on 
them, having had jobs with 25 or 30 companies in the past 
three years.  He spoke with pride about his work and the 
thoroughness of it.  He did not like to be in social 
situations at work or elsewhere.  He was uncomfortable with 
three or more people and his life was interrupted by spells 
when he wanted to be left alone.  

On mental status examination in May 2000, the veteran stared, 
without looking at the examiner, but was alert, rational, and 
able to communicate.  His thinking was organized and goal 
directed, but he thought his memory was not too good.  His 
concentration was good.  He gave evidence that he was 
preoccupied with troublesome images of war, and his emphasis 
was on how these experiences have taken away his being able 
to care, to feel someone else's loss, even to be concerned 
with his own danger.  He said his sleep pattern had been 
terrible and he woke every two to three hours sweating and 
would tear up his bed.  His affect appeared very superficial, 
and he described a lifetime of being able to break a 
relationship with no feeling about doing it and leaving jobs 
just on the impulse of the moment.  He thought he was 
depressed at times.  He described periods of total isolation 
for a week or more, and the VA examiner noted that depression 
was likely part of these withdrawals, but substance abuse may 
also be involved.  He claimed he always had suicidal thoughts 
in his mind and sometimes wished he were dead.  His abstract 
thinking is unimpaired, and his insight and judgment are 
adequate.  The diagnoses were chronic PTSD, past opioid 
dependence, and alcohol abuse.  A GAF score of 61 was 
assigned, based on impairments in functioning, due to numbing 
of his affect and preoccupation with war experiences.

In a May 2000 letter signed by two social workers at the Vet 
Center, it was noted that the veteran started treatment in 
November 1999.  It was said that he had PTSD, and his 
presenting symptoms at the time of intake included 
nightmares, intrusive thoughts, low tolerance to stress, 
social isolation, distrust of others, anger, hypervigilance, 
and emotional numbing.  He was been seen for one on one 
counseling in an effort to alleviate the effects of PTSD on 
his everyday life.  It was noted that his post-military 
history reflected significant readjustment problems and he 
had been married three times, held over 100 jobs, and 
occupied approximately 75 residences.  He reportedly was 
quick tempered and compulsive and would walk off a job if he 
perceived a wrong, an injustice, or an attitude against his 
person.  The Vet Center clinicians concluded that the 
veteran's PTSD impedes him severely in both social and 
industrial areas.

By June 2000 rating decision, the RO granted an increased, 30 
percent, rating for PTSD.

In a May 2001 letter from the social workers at the Vet 
Center, it was noted that the veteran continued to be seen in 
one on one counseling for severe PTSD.  It was noted that the 
veteran had significant adjustment problems since the 
military, as evidenced by his frequent job turnover history 
and resultant relationship difficulties.  The clinicians 
concluded that the veteran's PTSD presenting symptoms were 
significant enough to warrant consideration for total 
disability, and claimed that there was extreme social and 
industrial impairment to substantiate this view.  

On VA examination in March 2002 the veteran reported that he 
had been married three times, and currently lived with his 
girlfriend, with whom he has been with for five years and he 
viewed her as his common law wife.  The veteran was found to 
be quite irritable, and whenever his girlfriend said anything 
he told her to shut up and that he did not want to hear what 
she had to say.  When asked about symptoms of PTSD, the 
veteran reported he had some questionable nightmares at 
times.  He reported he only occasionally dreamed of things 
that happened to him in Vietnam.  He remembered the first 
fire fight he was in, but insisted that when he thought about 
it, it did not make him particularly anxious.  He reported he 
was somewhat numb and did not get upset about anything, and 
that even though he felt depressed about some of the things 
that happened in Vietnam, he did not cry.  He reported he was 
very unemotional, and his girlfriend indicated the same, 
noting that he does not show emotions at anything.  He took 
Paxil, which he did not feel was helping, and took Temazepam 
for sleep, but reported that he took more than he was 
supposed to and still could not sleep more than two hours.  
He slept more during the day because it was easier for him to 
sleep.  The veteran and his girlfriend reported he does 
almost nothing except stay at home.  He lived on a houseboat 
on the river and even though he used to love to fish, he did 
not even go outside to fish.  His girlfriend reported that 
they used to like to go dancing, but now the veteran did not 
want to do anything but stay at home.   

The veteran reported he was unemployed, but had worked as a 
painter, welder, and plumber's helper.  He reported he 
usually left a job because he got aggravated at something and 
simply would quit, but he had been fired on occasion also.  
He had not worked in several months, mainly because he just 
stayed at home and did not go out to get a job because he 
felt so aggravated at people.  He claimed that most of the 
jobs he lost because of his irritability.  The veteran 
admitted he had difficulty showing any affection for anyone 
in his family and could not sympathize with them in any of 
their losses.  He reported he had no friends and almost never 
went out.  He said he had no pleasurable activities, and his 
girlfriend reported he watched television at all times.  He 
reported he liked to watch a good war movie, and could watch 
movies about Vietnam and it did not bother him.  The VA 
examiner noted that the veteran seemed proud that he was so 
unemotional that he could do these things without it 
bothering him particularly.  He reported he had made suicide 
attempts in the past when he tried to overdoes on heroin, but 
he was not feeling suicidal at this time.  The VA examiner 
concluded that the veteran's current psychosocial functioning 
was very poor.  

Mental status examination revealed a fairly pleasant man who 
was dressed neatly and cleanly.  Initially he was somewhat 
hostile, but as the interview progressed he relaxed somewhat, 
was more at ease, and there was no impairment of his thought 
process or communications.  He denied a history of delusions 
or hallucinations with the exception of a flashback in 2000 
where he was seeing the heads of his buddies and friends who 
had been killed.  He made fairly good eye contact, interacted 
fairly well, and no inappropriate behavior was sighted.  His 
ability to maintain his personal hygiene appeared to be 
within normal limits.  His sensorium was roughly intact, in 
that he knew the year and month, but not the day of the 
month.  He complained of memory loss, but the VA examiner 
suspected this was more because of his very withdrawn 
behavior and not paying attention to things, rather than to 
any significant dementia.  No obsessive ritualistic behavior 
was noted, and his rate and flow of speech was somewhat 
retarded, but was not irrelevant or illogical.  No panic 
attacks were noted.  He appeared to be depressed.  Poor 
impulse control was a problem in his past, but not so much 
now.  He had difficulty holding jobs or even continuation 
treatment because he got very irritable and upset and simply 
left the program.  

The March 2002 VA examiner concluded that the veteran's main 
problems were related primarily to his irritability, which 
was due primarily to his depression and PTSD.  The veteran 
did have some PTSD symptoms, and was very withdrawn from 
people and had marked problems with social interactions and 
in dealing with his family and girlfriend.  He had thoughts 
of Vietnam two to three times a week, but insisted these were 
not a problem for him and he did not get upset.  The VA 
examiner indicated that the veteran had a chronic PTSD 
manifested by occasional nightmares of Vietnam, intrusive 
thinking once or twice a week, very poor social interaction, 
and difficulty with family life.  He had difficulty being 
around people and felt uncomfortable in crowds.  He did not 
like anyone behind him.  The diagnoses were chronic PTSD with 
depression, and a personality disorder.  A GAF score of 50 
was assigned.

On an April 2002 VA psychiatric treatment note, the veteran 
reported racing thoughts, not sleeping, flashbacks, episodes 
of confusion, and memory lapses.  He reported symptoms of 
PTSD including flashbacks, intrusive thoughts, and nightmares 
about Vietnam.  He reported being irritable and under a lot 
of stress. His mood was dysphoric, affect was labile, and he 
was not psychotic.  A GAF score of 45 was assigned.  

Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and a supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for a rating 
higher than 30 percent for PTSD.  He has been informed of the 
respective obligations of VA and him to obtain different 
types of evidence.  He has been afforded VA examinations, and 
identified relevant medical records have been obtained.  The 
Board is satisfied that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Under the rating criteria for PTSD, a 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The record shows that the veteran has had no recent 
hospitalizations for PTSD, and the condition is periodically 
treated on an outpatient basis.  He reports various symptoms 
such as irritability, impaired judgment, disturbances with 
mood and motivation, and problems with social interaction.  

With regard to occupational impairment, the record reflects 
that he was working at the time of the 2000 VA examination, 
but not at the time of the 2002 VA examination.  He claims to 
have worked numerous jobs over the years, and that he would 
leave a job at a moments notice, and usually left a job 
because he got aggravated at something.  He apparently works 
construction projects or similar jobs which by their nature 
are of short duration.  With regard to social impairment, the 
veteran had the same girlfriend for the past 5+ years and he 
lived with her, but she claimed he was cold and showed no 
emotion toward her.  It was noted that he had trouble showing 
any emotion, was withdrawn, and had marked problems with 
social interactions.  He reported on VA examination in 2000 
that he could count his friends on one hand, and that he 
mostly just stayed at home.  In 2002 he claimed he had no 
friends and almost never went out.  It should be noted that 
social impairment is significant only to the extent that it 
affects occupational impairment.  38 C.F.R. § 4.126.

In addition to a diagnosis of PTSD, there are diagnoses of a 
personality disorder and substance abuse.

The various assessments by the examiners, including assigned 
GAF scores, suggest some worsening in the veteran's PTSD, 
even though an examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is not determinative of the percentage 
disability rating to be assigned.  See 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.  Based on all the evidence, and with 
application of the benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)), the Board finds that there has been worsening of 
the veteran's PTSD, to the extent that it results in some 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms, and such satisfies 
the criteria for the next higher rating of 50 percent.

The Board also finds that an even higher rating of 70 for 
PTSD is not warranted.  The medical records do not show most 
of the typical symptoms listed in the criteria for a 70 
percent rating, nor are similar symptoms shown.  See Mauerhan 
v. Principi, 16 Vet.App. 436 (2002) (psychiatric symptoms 
listed in the rating criteria are not exclusive, but are 
examples of typical symptoms for the listed percentage 
ratings).  More importantly, it is not shown that, as a 
direct result of the PTSD symptoms (and excluding non-
service-connected problems), the veteran has the degree of 
occupational and social impairment for a 70 percent rating.


ORDER

An increased rating, to 50 percent, for PTSD is granted.


	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

